Citation Nr: 0117059	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  95-07 992	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to March 24, 1999, 
based on the disagreement with the August 1994 initial award.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In April 1997 and September 1999 
the Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In an April 1999 rating decision, the veteran's rating for 
PTSD was increased to 100 percent effective from March 24, 
1999.  In addition to continuing to appeal the listed issue, 
the veteran also appealed the effective date of the 100 
percent schedular award.  A statement of the case regarding 
the earlier effective date was issued on September 14, 2000.  
The veteran's VA Form 9, specifically addressing the earlier 
effective date and requesting a Travel Board hearing on the 
issue, was received on December 8, 2000.  Later that month 
the RO advised the veteran that his appeal was not timely and 
that the decision was final.  However, he could appeal the 
timeliness issue.  In its May 14, 2001, appellant's brief, 
the veteran's representative addressed the issue of an 
earlier effective date for a 100 percent rating for PTSD.  
The veteran or his representative should be requested to 
clarify whether he is appealing the decision regarding the 
timeliness of his appeal.  Thereafter, the RO should address 
any clarification, if appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran had definite industrial and social 
adaptability impairment due to PTSD prior to March 24, 1999; 
his PTSD symptoms included intermittent nightmares, intrusive 
thoughts, social isolation, and difficulty in establishing 
and maintaining effective work and social relationships that 
cause occupational and social impairment with reduced 
reliability and productivity.

3.  Based on the evidence of record, application of either 
version of the rating criteria for PTSD (effective before or 
as of November 7, 1996) fails to support an evaluation in 
excess of 30 percent prior to March 24, 1999.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans' 
Claims Assistance Act of 2000, Pub. L No 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to a higher evaluation 
than the 30 percent rating assigned for his PTSD prior to 
March 24, 1999.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The RO has made many 
attempts to assist the veteran in the development of his 
claim and to inform him of the evidence necessary to 
substantiate his claim.  The claim has been remanded in April 
1997 and September 1999 in further attempts to assist the 
veteran.  A statement of the case was issued in February 1995 
and supplemental statements of the case in May 1996, April 
1999 and September 2000.  The statement of the case and 
supplemental statements of the case discuss the evidence of 
record, the applicable statutory and regulatory law and the 
reasons and bases for the denial of his claim.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show no evidence of 
psychiatric complaints, findings, treatment or diagnoses.

VA psychological testing, conducted in February 1994, reveals 
the veteran complained of a history of depression, with past 
suicidal ideas, concentration and memory disturbance, 
auditory hallucinations, anger outbursts and drug abuse since 
service.  He also complained of exaggerated startle responses 
and avoidance of activities that triggered recollections of 
his traumatic events.  He reported excessive alcohol 
consumption as a way to escape intrusive thoughts, nightmares 
and sleep disturbance.  He reported estrangement from others 
and a diminished interest in people.  His psychological 
testing results were considered to strongly suggest an 
attempt to exaggerate his psychopathology, and cast doubt on 
the magnitude of his reported psychiatric symptom 
disturbance.  

Later that month, the veteran underwent a VA psychiatric 
examination.  He complained of being easily angered in daily 
living activities and relationships.  He had struck 
girlfriends in the past and could not maintain a romantic 
relationship.  He reported not having a job since 1991 as a 
result of a back injury and (he believed) in part as a result 
of his PTSD symptoms.  Examination revealed that the veteran 
was alert and oriented in three spheres, his concentration 
and memory were poor and he admitted hearing voices screaming 
in the middle of the night.  The diagnosis was PTSD and the 
examiner noted that the veteran had recurrent and intrusive 
distressing recollections of his experiences and avoided 
activities or situations that aroused recollections.  He had 
markedly diminished interest in significant activities, 
feelings of detachment from others and an inability to have 
love feelings.

A January 1996 functional capacity assessment of the veteran, 
conducted by a psychologist for the Social Security 
Administration (SSA), shows that the veteran had PTSD 
symptoms, substance dependence and a personality disorder.  
He was able to learn, remember and perform simple tasks.  His 
concentration was adequate for these tasks.  He was able to 
cook, shop, pay bills and repair things.  The examiner noted 
that both the veteran's attendance and persistence would be 
lessened by his ongoing substance abuse.  He was irritable 
around many people and the examiner felt that he should not 
work with the public.  He became angry when he made mistakes 
and appeared to be able to relate to others superficially 
when he wanted to and was able to adapt to simple work 
changes.

During his April 1996 VA psychiatric examination, the veteran 
reported drinking six to twelve packs of beer every day.  He 
was not on medication for his PTSD, but reported being in an 
outpatient program, group therapy and hypnotherapy.  He 
complained of involuntary flashbacks, the last one occurring 
approximately one week before the examination.  He also 
complained of intermittent nightmares and depression when 
under stress with suicidal ideation.  The examiner noted that 
the veteran was causally dressed, that his speech was 
relevant and coherent and that he had good eye contact.  The 
veteran was oriented in all three spheres.  His cognitive 
function and sensorium were grossly intact and he denied any 
hallucinations.  There was no evidence of delusions, suicidal 
ideation or plans or any evidence of obsessive compulsive 
traits.  His insight and judgment were assessed as good.  The 
diagnoses were depressive disorder and alcohol dependence, as 
well as PTSD in partial remission.  The veteran was assigned 
a Global Assessment of Functioning (GAF) score of 70.

Private and VA treatment records, dating from March 1989 to 
October 1996, indicate no treatment for PTSD.  In September 
1999, the Board remanded the claim to obtain a legible copy 
of a December 1995 Copley Counseling psychological 
evaluation.  In October 1999, the RO requested the veteran 
complete and return an authorization to release the 
evaluation to the RO.  There is no evidence that the veteran 
responded to the RO's request.

During his March 24, 1999, VA psychiatric examination, the 
examiner objectively found that the veteran talked clearly 
and relevantly.  His mood was depressed and his affect 
appropriate.  He had been having auditory hallucinations and 
he was delusional, believing that some people were out to get 
him.  His memory for recent and remote events was impaired.  
The diagnoses were PTSD, recurrent major depression, alcohol 
dependence by history.  His GAF score was 30 and the examiner 
noted that he had severe impairment of his social and 
industrial adaptability.

In December 2000, the veteran submitted statements from two 
brothers and a sister stating that he had withdrawn from his 
family as a result of his PTSD symptoms.  His sister stated 
that he considered his Vietnam veteran friends to be more of 
his family.  

Analysis

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed on appellate status by a 
notice of disagreement expressing disagreement with an 
initial rating award.  In regard to this claim, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).  Since the April 1999 rating decision awarded the 
veteran a 100 percent schedular rating for his PTSD, 
effective March 24, 1999, the date of his most recent VA 
examination, the veteran appeals only the 30 percent 
evaluation prior to March 24, 1999.

Prior to March 24, 1999, the veteran's PTSD was evaluated as 
30 percent disabling under Diagnostic Code (Code) 9411.  
During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See 38 U.S.C.A. 
§ 5110(g)(West 1991), VAOPGCPREC 03-00.  Thus, in this case, 
only the previous version of the rating criteria may be 
applied through November 6, 1996.  As of November 7, 1996, 
the Board will apply whichever version of the rating criteria 
is more favorable to the veteran.  The Board notes that the 
RO has provided the veteran with the old and revised versions 
of the regulations regarding psychiatric disability.  

Under the regulations applicable prior to November 7, 1996, a 
30 percent rating was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms resulted in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  "Definite," as used 
here, should be construed to mean distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large.  VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 
percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; (2) where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a disability rating greater than 
30 percent for PTSD under the rating criteria for mental 
disorders in effect prior to November 7, 1996.  Although the 
veteran complained of irritability, flashbacks, nightmares, 
hypervigilance, sleep disturbance and social isolation, the 
February 1994 VA psychological testing indicated results 
strongly suggesting exaggeration of his symptoms and the 
January 1996 SSA and April 1996 VA examiners found objective 
evidence that the veteran could perform and learn simple 
tasks and adapt to simple work changes and found no 
significant objective psychological pathology, assigning him 
a GAF of 70.  Therefore, the Board does not find that the 
social and industrial impairment resulting from PTSD is more 
appropriately characterized as considerable under the 
previous rating criteria.  38 C.F.R. §§ 4.7, 4.132 (in effect 
prior to November 7, 1996).

Likewise, the Board finds that the preponderance of the 
evidence does not support entitlement to a 50 percent 
evaluation for PTSD under the revised version of the rating 
criteria.  There are no evaluation or treatment records 
subsequent to November 7, 1996, and prior to March 24, 1999.  
However, the objective medical evidence prior to March 24, 
1999, while indicating that the veteran had markedly 
diminished interest in others, did not indicate that his 
judgment or insight were impaired and there was no evidence 
of obsessional rituals or speech that was illogical, obscure 
or irrelevant, flattened affect, panic attacks or impaired 
abstract thinking.  Considering the disability picture as 
presented by the evidence of record, the Board finds that the 
criteria for a 30 percent rating under both versions of the 
rating schedule most accurately reflects the veteran's level 
of impairment since November 7, 1996.  38 C.F.R. § 4.7.


ORDER

An increased evaluation for PTSD prior to March 24, 1999, is 
denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

